Case 1:20-cv-02100-AT Document 8 Filed 05/21/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DONALD P. MILIONE, D.C., DOC #.
DATE FILED: _5/21/2020
Plaintiff,
-against- 20 Civ. 2100 (AT)
HUMANA INSURANCE COMPANY OF NEW
YORK; UNITED HEALTHCARE; ORDER
OPTUMHEALTH CARE SOLUTIONS, LLC;
OXFORD HEALTH PLANS,
Defendants.

 

 

ANALISA TORRES, District Judge:

On March 16, 2020, the Court ordered the parties to submit a joint status letter and proposed
case management order by May 20, 2020. ECF No. 4. Those submissions are now overdue.
Accordingly, it is ORDERED that by May 22, 2020, the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED.

Dated: May 21, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
